Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/241,326 that was filed on 04/27/2021. Claims 1-20 are currently pending and are under examination.

Drawings
The drawings are objected to because Figures, 7A,7B,9, and 12-15 are black and white shaded drawings and are not clearly shown. A clear wire-frame model drawings need to be submitted for clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…at least one of the lift or conveyor comprises a conveyor…” in line 1-2. It is not clear how a lift can comprise a conveyor or a conveyor can comprise a conveyor. Appropriate correction/clarification required.
Claim 5 recites the limitation "the lift or conveyor belt" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites “…moving, via at least one of the lift or conveyor comprises: moving, via the lift…” in lines 2-3. It is not clear how moving via a lift can comprise moving via a conveyor or moving via moving via conveyor can comprise moving via conveyor. Appropriate correction/clarification required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and  10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foggia et al. (WO2020/056309) in view of Annathanarayanan (US 10,099,561).
Regarding Claim 1, Foggia discloses an operations platform (Fig. 1, 10A, 10B), comprising: a structure configured to house and transport a plurality of drones (1008, Fig. 10A, 10B); 
a storage facility  (1020s. Fig. 10A, 10B, left side) configured to store the plurality of drones within the structure; 
at least one of a lift or conveyor configured to move the plurality of drones to a launching area (para. [0169], ‘UAV positioning mechanism’, “…The drive system may control the lowering and raising of the platform 1016…., Fig. 10A, 10B).  
Foggia discloses a use of robotic arms for grabbing and moving things in the UAV facility (para, [0091]), but silent  to specifically disclose at least one robotic element configured to move the plurality of drones to and from the storage facility.
Foggia lacks, but Annathanarayanan teaches at least one robotic element (264, Fig. 2A, Fig. 2B)configured to move the plurality of drones (130, 280, Fig. 2B) to and from the storage facility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of Foggia with the robotic element  as taught in Annathanarayanan in order to minimize working parts in the UAV facility and easily move the UAV from one location within the platform to another location.
Regarding Claim 2, Foggia discloses an operations platform (Fig. 10A, 10B) wherein the structure includes a trailer configured to be towed or transported (para. [0018], 10A, 10B]).
 Regarding Claim 3, Foggia discloses an operations platform (Fig. 10A, 10B)  wherein the at least one of the lift or conveyor comprises a lift configured to move a first one of the plurality of drones from a first position at a first height above a floor of the trailer to a second position through a roof of the trailer (para. [0169], ‘UAV positioning mechanism’, “…The drive system may control the lowering and raising of the platform 1016…., Fig. 10A, 10B, to platform at 1016 to the roof of the trailer).  
Regarding Claim 5, Foggia discloses an operations platform (Fig. 10A, 10B) wherein the structure comprises a trailer having a roof and walls (para. [0018], Fig. 10A, 10B), wherein at least one of the roof or one of the walls includes a door or opening (drone 1008 from Fig. 10B to Fig. 10A goes out of the trailer  roof opening), and wherein the at least one of the lift or conveyor belt is configured to transport the plurality of drones through the door or opening to the launching area (para. [0169], ‘UAV positioning mechanism’, “…The drive system may control the lowering and raising of the platform 1016…., Fig. 10A, 10B).  
Regarding Claim 10,  the modified Foggia  discloses one robotic element (Annathanarayanan, 264, Fig. 2A, Fig. 2B)configured to move the plurality of drones (Annathanarayanan, 130, 280, Fig. 2B) to and from the storage facility. Modified. Foggia discloses the claimed invention except for the operation platform at least one second robotic element configured to retrieve the plurality of drones after flights.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the operation platform with at least one second robotic element configured to retrieve the plurality of drones after flights, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 11, Modified. Foggia discloses an operations platform of claim 10, wherein the at least one of the lift or conveyor (para. [0169], ‘UAV positioning mechanism’, “…The drive system may control the lowering and raising of the platform 1016…., Fig. 10A, 10B) is configured to return the plurality of drones to an area adjacent the storage facility after the flights (i.e. capable receiving drones after the flight).  
Regarding Claim 12, Foggia discloses an operations platform (Fig. 1, 10A, 10B) further comprising: the plurality of drones (1008, Fig. 10A, 10B). 
Regarding Claim 13, Claim 13 is a method claim rejected under the same rational as the rejection of the apparatus claim 1 above.
Regarding Claim 14, Foggia discloses a method operations platform (Fig. 1, 10A, 10B) wherein the structure comprises a trailer (para. [0018], Fig. 10A, 10B], and wherein the moving, via at least one of the lift or conveyor comprises: moving, via the lift, the first drone from a first position at a first height above a floor of the trailer to a second position through a roof of the trailer (para. [0169], ‘UAV positioning mechanism’, “…The drive system may control the lowering and raising of the platform 1016…., Fig. 10A, 10B, to platform at 1016 to the roof of the trailer).  

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foggia et al. (WO2020/056309) in view of Annathanarayanan (US10,099,561), and further view of Haid (WO2020/104568).
Regarding Claim 4, modified Foggia lacks to explicitly disclose the at least one of the lift or conveyor comprises a conveyor configured to move a first one of the plurality of drones from a first position adjacent the storage facility to a second position through a roof or side of the trailer, but Haid teaches a conveyor configured to move a first one of the plurality of drones from a first position adjacent the storage facility to a second position through a roof or side of the trailer (page 26, line 12-19 ‘drone conveyor system’ ….for moving drones to and from a drone load port 24 within reach of the transfer device 22)). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the conveyor  system as taught in Haid in order to continuously move the UAV from one location within the platform to another location.
Regarding Claim 15, Foggia discloses a method operations platform (Fig. 1, 10A, 10B) wherein the structure comprises a trailer (para. [0018], Fig. 10A, 10B). The modified Foggia lacks to explicitly disclose a method wherein the moving, via at least one of the lift or conveyor comprises: moving, via the conveyor , the first drone from a first position adjacent the storage facility to a second position through a roof or side of the trailer, but Haid teaches moving, via at least one of the lift or conveyor comprises: moving, via the conveyor , the first drone from a first position adjacent the storage facility to a second position through a roof or side of the trailer (page 26, line 12-19 ‘drone conveyor system’ ….for moving drones to and from a drone load port 24 within reach of the transfer device 22)). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the conveyor  system as taught in Haid in order to continuously move the UAV from one location within the platform to another location.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foggia et al. (WO2020/056309) in view of Annathanarayanan (US10,099,561) in further view of Dreano Jr. (US 2016/0185466).
Regarding Claim 6, modified Foggia lacks, but Dreano Jr. teaches an operations platform wherein the door or opening is configured to automatically open in response to a drone being moved to the launching area (para. [0017]).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the door or opening is configured to automatically open in response to a drone being moved to the launching area as taught in Dreano Jr. in order to easily deploy or receive the UAV from the landing area or to the landing area.
Regarding Claim 16, Foggia discloses an operations platform (Fig. 10A, 10B) wherein the structure comprises a trailer having a roof and walls (para. [0018], Fig. 10A, 10B). The modified Foggia lacks, but Dreano Jr. teaches a method wherein at least one of the roof or one of the walls includes a door or opening, the method further comprising: automatically opening the door in response to the first drone moving toward the launching area (para. [0017]).   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the door or opening is configured to automatically open in response to a drone being moved to the launching area as taught in Dreano Jr. in order to easily deploy or receive the UAV from the landing area or to the landing area.

Claim(s) 7-8, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foggia et al. (WO2020/056309) in view of Annathanarayanan (US10,099,561) in further view of Ali et al. (US 2021/0065560).
Regarding Claims 7 and 17, modified Foggia is silent, but Ali teaches a drone control system and method configured to: access flight plans associated with the plurality of drones (para. [0069], “identifying a mission for the UAV …selecting a flight plan for the mission…”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the control system configured to access flight plans associated with plurality of drones as taught in Ali  and in turn signal the at least one robotic element of modified Foggia to obtain a first one of the plurality of drones based on a scheduled flight in order to efficiently deploy drones from the operations platform and perform a controlled flight based on a desired flight plan/route.
Regarding Claims 8 and 18, modified Foggia is silent, but Ali teaches  a control system wherein the drone control system is further configured to: identify a payload associated with the scheduled flight (para. [0069], “…identifying payload for the mission….selecting a flight plan for the mission…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the control system configured identify a payload associated with the scheduled flight as taught in Ali  and in turn signal the at least one robotic element of modified Foggia to pair the identified payload with the first drone in order to efficiently deploy the payloads to the drones and perform a desired payload delivery to a desired location via a desired flight plan/route.
Regarding Claims 20, Foggia discloses a use of robotic arms for grabbing and moving things in the UAV facility (para, [0091]), but silent  to specifically disclose at least one robotic element configured to move the plurality of drones from a storage rack.
Foggia lacks, but Annathanarayanan teaches at least one robotic element (264, Fig. 2A, Fig. 2B)configured to move the plurality of drones (130, 280, Fig. 2B) to and from the storage facility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of Foggia with the robotic element  as taught in Annathanarayanan in order to minimize working parts in the UAV facility and easily move the UAV from one location within the platform to another location.
modified Foggia is silent, but Ali teaches  a non-transitory computer-readable medium (claim 15, para. [0099], [0100]) having stored thereon sequences of instructions which, when executed by at least one processor (para. [0100]), cause the at least one processor to: access flight plans associated with a plurality of drones(para. [0069], “identifying a mission for the UAV …selecting a flight plan for the mission…”); instruct at least one robotic element to move a first one of a plurality of drones from a storage rack based on a scheduled flight identified from the flight plans; identify a payload for the scheduled flight(para. [0069], “…identifying payload for the mission….selecting a flight plan for the mission…”); instruct the at least one robotic element to pair the identified payload with the first drone; and instruct the at least one robotic element to move the first drone to a lift or conveyor for transport to a launching area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation platform of the modified Foggia with the control system with a non-transitory computer-readable medium configured to access flight plans associated with a plurality of drones and identify a payload associated with the scheduled flight as taught in Ali  and in turn instruct the at least one robotic element of modified Foggia to pair the identified payload with the first drone  and to move the first drone to a lift or conveyor for transport to a launching area based on flight plan in order to efficiently deploy the payloads to the drones and perform a desired payload delivery to a desired location via a desired flight plan/route.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642